Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00708-CR

                                 Enrique GONZALEZ, Jr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. 12-CRD-36
                        Honorable Ana Lisa Garza, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 10, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice